Title: From David Cobb to William Macpherson, 12 September 1783
From: Cobb, David
To: Macpherson, William


                  
                     Sir
                     Rocky Hill 12th Sept. 1783
                  
                  Your Letter of the 4th was received yesterday, but all the Generals Papers being packed for Transportation and at a distance from this place, it is totally out of my power to comply with your request—but I am directed by His Excellency to inform you, that so far as he can recollect of the Letter you have reference to, the Marquis spoke of you in the highest terms and recommended you as an Officer of the first merit.  I am &c. 
                  
                     D. Cobb
                  
               